Exhibit 10.2

EXECUTION VERSION

SUPPORT AGREEMENT

This Support Agreement (this “Agreement”) is made and entered into as of
July 15, 2020, by and among Fortress Value Acquisition Corp., a Delaware
corporation (“Parent”), and the other Persons whose names appear on the
signature pages hereto (each such Person, a “Seller Unitholder” and,
collectively, the “Seller Unitholders”). Capitalized terms used but not
otherwise defined herein shall have the respective meanings ascribed to such
terms in the Merger Agreement (as defined below).

RECITALS

A. On July 15, 2020, MPMO Mine Operations LLC, a Delaware limited liability
company (“MPMO”), Secure Natural Resources LLC, a Delaware limited liability
company (“SNR”), Parent and the other parties thereto entered into that certain
Agreement and Plan of Merger (the “Merger Agreement”) that, among other things,
provides for a business combination transaction pursuant to which MPMO and SNR
will, through a series of transactions, become indirect wholly-owned
Subsidiaries of Parent.

B. The Seller Unitholders agree to enter into this Agreement with respect to all
membership units of MPMO (the “Seller Units”) that the Seller Unitholders now or
hereafter own, beneficially (as defined in Rule 13d-3 under the Exchange Act) or
of record.

C. The Seller Unitholders are the owners of, and have sole voting power over,
such number of Seller Units as are indicated opposite each of their names on
Schedule A attached hereto.

D. As a condition to the willingness of Parent to enter into the Merger
Agreement and as an inducement and in consideration therefor, the Seller
Unitholders have agreed to enter into this Agreement.

E. Each of Parent and the Seller Unitholders has determined that it is in its
best interests to enter into this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

1. Definitions. When used in this Agreement, the following terms in all of their
tenses, cases and correlative forms shall have the meanings assigned to them in
this Section 1 or elsewhere in this Agreement.

“Seller Securities” means, collectively, any Seller Units, any securities
convertible into or exchangeable for any Seller Units or any interest in or
right to acquire any of the foregoing, whether now owned or hereafter acquired
by any party hereto.



--------------------------------------------------------------------------------

“Expiration Time” shall mean the earlier to occur of (a) the Initial MPMO
Effective Time and (b) such date and time as the Merger Agreement shall be
terminated in accordance with Section 9.1 thereof.

“Transfer” shall mean any direct or indirect sale, assignment, encumbrance,
pledge, hypothecation, disposition, loan or other transfer, or entry into any
Contract with respect to any sale, assignment, encumbrance, pledge,
hypothecation, disposition, loan or other transfer, excluding entry into this
Agreement and the Merger Agreement and the consummation of the transactions
contemplated hereby and thereby.

2. Agreement to Retain the Seller Units.

2.1 No Transfer of Company Securities. Until the Expiration Time, each Seller
Unitholder agrees not to (a) Transfer any Seller Securities (other than any
Transfer that is an SNR Permitted Pre-Closing Transaction) or (b) deposit any
Seller Securities into a voting trust or enter into a voting agreement with
respect to Seller Securities or grant any proxy (except as otherwise provided
herein), consent or power of attorney with respect thereto (other than pursuant
to this Agreement); provided, that any Seller Unitholder may Transfer any such
Seller Units to any other Seller Unitholder or any Affiliate of any such Seller
Unitholder in accordance with the terms of the MPMO Charter Documents, provided
that such Affiliate who is the transferee of such Seller Units evidences in a
writing reasonably satisfactory to Parent such transferee’s agreement to be
bound by and subject to the terms and provisions hereof to the same effect as
such transferring Seller Unitholder.

2.2 Additional Purchases. Until the Expiration Time, each Seller Unitholder
agrees that any Seller Units that such Seller Unitholder purchases or otherwise
hereinafter acquires or with respect to which such Seller Unitholder otherwise
acquires sole or shared voting power after the execution of this Agreement and
prior to the Expiration Time shall be subject to the terms and conditions of
this Agreement to the same extent as if they were owned by such Seller
Unitholder as of the date hereof.

2.3 Unpermitted Transfers. Any Transfer or attempted Transfer of any Seller
Securities in violation of this Section 2 shall, to the fullest extent permitted
by applicable Law, be null and void ab initio.

3. Voting of Units.

3.1 Hereafter until the Expiration Time, in any action by written consent of the
members of MPMO requested by MPMO’s board of managers or otherwise undertaken to
seek the written consent of the holders of the Seller Units to adopt the Merger
Agreement, approve the Transactions, including the Mergers and the Pre-Closing
Reorganization, or in any other circumstances upon which a consent or other
approval with respect to the Merger Agreement, the Transactions, the Mergers,
the Pre-Closing Reorganization or the other transactions contemplated by the
Merger Agreement is sought, each Seller Unitholder shall vote, consent or
approve (or cause to be voted, consented or approved) all Seller Units currently
or hereinafter owned by such Seller Unitholders in favor of the foregoing.

 

2



--------------------------------------------------------------------------------

3.2 Hereafter until the Expiration Time, in any action by written consent of the
members of MPMO requested by MPMO’s board of managers or otherwise undertaken to
seek the written consent of the holders of the Seller Units, each Seller
Unitholder shall vote, consent or approve (or cause to be voted, consented or
approved) all Seller Units, currently or hereinafter owned by such Seller
Unitholder against and withhold consent with respect to any merger, purchase of
all or substantially all of MPMO’s assets or other business combination
transaction (other than the Merger Agreement, the Transactions and the other
transactions contemplated thereby, including the Mergers and the Pre-Closing
Reorganization). No Seller Unitholder shall commit or agree to take any action
inconsistent with the foregoing that would be effective prior to the Expiration
Time.

4. Additional Agreements. Each Seller Unitholder agrees not to commence, join
in, facilitate, assist or encourage, and agrees to take all actions necessary to
opt out of any class in any class action with respect to, any claim, derivative
or otherwise, against Parent, MPMO, SNR or the other Parties to the Merger
Agreement or any of their respective successors or directors (a) challenging the
validity of, or seeking to enjoin the operation of, any provision of this
Agreement or (b) alleging a breach of any fiduciary duty of any Person in
connection with the evaluation, negotiation or entry into the Merger Agreement.

5. Representations and Warranties of the Seller Unitholders. Each Seller
Unitholder hereby represents and warrants to Parent as follows:

5.1 Due Authority. Such Seller Unitholder has the full power and authority to
make, enter into and carry out the terms of this Agreement. This Agreement has
been duly and validly executed and delivered by such Seller Unitholder and
constitutes a valid and binding agreement of such Seller Unitholder enforceable
against it in accordance with its terms (except as such enforceability may be
limited by bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and other similar laws of general applicability relating to or
affecting creditor’s rights, and to general equitable principles).

5.2 Ownership of the Seller Securities. As of the date hereof, such Seller
Unitholder is the owner of the Seller Units indicated on Schedule A hereto
opposite such Seller Unitholder’s name, free and clear of any and all Liens,
other than (i) those created by this Agreement, (ii) Liens in favor of a broker
dealer over property held in an account with such broker dealer generally which
liens are released upon transfer of such property, including, without
limitation, any Seller Units held on account with such broker-dealer, (iii) as
may be set forth in the Charter Documents of MPMO, or (iv) as disclosed on
Schedule A. Such Seller Unitholder has as of the date hereof and, except
pursuant to a transfer permitted in accordance with Section 2.1 hereof, will
have until the Expiration Time, sole voting power (including the right to
control such vote as contemplated herein), power of disposition, power to issue
instructions with respect to the matters set forth in this Agreement and power
to agree to all of the matters applicable to such Seller Unitholder set forth in
this Agreement, in each case, over all Seller Units currently or hereinafter
owned by such Seller Unitholder. As of the date hereof, such Seller Unitholder
does not own any other voting securities of MPMO other than the Seller Units set
forth on Schedule A opposite such Seller Unitholder’s name. As of the date
hereof, such Seller Unitholder does not own any rights to purchase or acquire
any other equity securities of MPMO, except as set forth on Schedule A opposite
such Seller Unitholder’s name.

 

3



--------------------------------------------------------------------------------

5.3 No Conflict; Consents.

(a) The execution and delivery of this Agreement by such Seller Unitholder does
not, and the performance by such Seller Unitholder of the obligations under this
Agreement and the compliance by such Seller Unitholder with any provisions
hereof do not and will not: (i) conflict with or violate any applicable Law
applicable to such Seller Unitholder, (ii) contravene or conflict with, or
result in any violation or breach of, any provision of any limited liability
company agreement, certificate of formation, articles of association, by-laws,
operating agreement or similar formation or governing documents and instruments
of such Seller Unitholder, or (iii) result in any material breach of or
constitute a material default (or an event that with notice or lapse of time or
both would become a material default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, or result in the
creation of a Lien on any of the Seller Units owned by such Seller Unitholder
pursuant to any Contract to which such Seller Unitholder is a party or by which
such Seller Unitholder is bound, except, in the case of clause (i) or (iii), as
would not reasonably be expected, either individually or in the aggregate, to
materially impair the ability of such Seller Unitholder to perform its
obligations hereunder or to consummate the transactions contemplated hereby.

(b) No consent, approval, order or authorization of, or registration,
declaration or filing with, any Governmental Entity or any other Person is
required by or with respect to such Seller Unitholder in connection with the
execution and delivery of this Agreement or the consummation by such Seller
Unitholder of the transactions contemplated hereby.

5.4 Absence of Litigation. As of the date hereof, there is no action pending
against, or, to the knowledge of such Seller Unitholder, threatened against such
Seller Unitholder that would reasonably be expected to materially impair the
ability of such Seller Unitholder to perform such Seller Unitholder’s
obligations hereunder or to consummate the transactions contemplated hereby.

5.5 Absence of Other Voting Agreement. Except for this Agreement, such Seller
Unitholder has not: (i) entered into any voting agreement, voting trust or
similar agreement with respect to any Seller Securities or other equity
securities of MPMO owned by such Seller Unitholder, or (ii) granted any proxy,
consent or power of attorney with respect to any Seller Units or other equity
securities of MPMO owned by such Seller Unitholder (other than as contemplated
by this Agreement).

5.6 Reliance by Parent. Such Seller Unitholder understands and acknowledges that
Parent is entering to the Merger Agreement in reliance upon such Seller
Unitholder’s execution and delivery of this Agreement.

6. Termination. This Agreement shall terminate upon the earliest to occur of
(i) the Expiration Time and (ii) as to each Seller Unitholder, the mutual
written agreement of Parent and such Seller Unitholder (such date, the
“Termination Date”).

7. No Ownership Interest. Nothing contained in this Agreement shall be deemed to
vest in Parent, any direct or indirect ownership or incidence of ownership of or
with respect to the Seller Unitholder’s Seller Units. All rights, ownership and
economic benefits of and relating to the Seller Unitholder’s Seller Units and
shall remain vested in and belong to the Seller Unitholder, and Parent shall
have no authority to direct the Seller Unitholders in the voting or disposition
of any of the Seller Units except as otherwise provided herein.

 

4



--------------------------------------------------------------------------------

8. Exclusivity. Until the Expiration Time, each Seller Unitholder agrees to
comply with the obligations applicable to Affiliates of MPMO pursuant to
Section 7.13 of the Merger Agreement as if they were parties thereto.

9. Miscellaneous.

9.1 Severability. In the event that any term, provision, covenant or restriction
of this Agreement, or the application thereof, becomes or is declared by a court
of competent jurisdiction to be illegal, void, unenforceable, or against its
regulatory policy, the remainder of this Agreement will continue in full force
and effect and the application of such term, provision, covenant or restriction
to other persons or circumstances will be interpreted so as reasonably to effect
the intent of the parties hereto such that this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated. The
parties hereto further agree to replace such void or unenforceable term,
provision, covenant or restriction of this Agreement with a valid and
enforceable term, provision, covenant or restriction that will achieve, to the
extent possible, the economic, business and other purposes of such void or
unenforceable term, provision, covenant or restriction.

9.2 Non-survival of Representations and Warranties. None of the representations
and warranties in this Agreement or in any schedule, instrument or other
document delivered pursuant to this Agreement shall survive the Termination
Date. This Section 10.2 shall not limit any covenant or agreement contained in
this Agreement that by its terms is to be performed in whole or in part after
the Closing Date or the termination of this Agreement.

9.3 Assignment. Except for in connection with a Transfer as permitted pursuant
to Section 2.1, no party hereto may assign, directly or indirectly, including by
operation of Law, either this Agreement or any of its rights, interests, or
obligations hereunder without the prior written approval of the other parties
hereto. Subject to the first sentence of this Section 10.3, this Agreement shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective successors and permitted assigns. Any assignment in violation of this
Section 10.3 shall be void.

9.4 Amendments and Modifications. Subject to applicable Law, this Agreement may
be amended, modified and supplemented in any and all respects, at any time, by
execution of an instrument in writing signed on behalf of each of the parties
hereto with respect to any of the terms contained herein.

9.5 Specific Performance; Injunctive Relief. The parties hereto agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties hereto shall be
entitled to enforce specifically the terms and provisions hereof in the
exclusive jurisdiction and venue of the courts of the State of Delaware or the
federal courts located in the State of Delaware (the “Chosen Courts”) and
immediate injunctive relief to prevent breaches

 

5



--------------------------------------------------------------------------------

of this Agreement, without the necessity of proving the inadequacy of money
damages as a remedy and without bond or other security being required, this
being in addition to any other remedy to which they are entitled at Law or in
equity. Each of the parties hereto hereby acknowledges and agrees that it may be
difficult to prove damages with reasonable certainty, that it may be difficult
to procure suitable substitute performance, and that injunctive relief and/or
specific performance will not cause an undue hardship to the parties hereto.
Each of the parties hereto hereby further acknowledges that the existence of any
other remedy contemplated by this Agreement does not diminish the availability
of specific performance of the obligations hereunder or any other injunctive
relief. Each party hereto hereby further agrees that in the event of any action
by any other party hereto for specific performance or injunctive relief, it will
not assert that a remedy at Law or other remedy would be adequate or that
specific performance or injunctive relief in respect of such breach or violation
should not be available on the grounds that money damages are adequate or any
other grounds.

9.6 Notices. All notices, consents and other communications hereunder shall be
in writing and shall be deemed given if delivered personally or by a nationally
recognized courier service guaranteeing overnight delivery, or sent via email to
the parties hereto at the following addresses:

(i) if to Parent:

Fortress Value Acquisition Corp.

1345 Avenue of the Americas, 46th Floor

New York, New York 10105

Attention: Alexander Gillette

E mail: agillette@fortress.com

with a copy to:

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Attention: Jaclyn L. Cohen

Email: jackie.cohen@weil.com

if to any Seller Unitholder, to the address for notice set forth on Schedule
A hereto,

with a copy to each of:

Sidley Austin LLP

One South Dearborn Street

Chicago, Illinois 60603

Attention: Jeffrey N. Smith

Email: jnsmith@sidley.com

QVT Financial LP

444 Madison Avenue, 21st Floor

New York, NY 10022

Attention: Michael Gat

Email: michael.gat@qvt.com

 

6



--------------------------------------------------------------------------------

unless otherwise specified herein, such notices or other communications will be
deemed given (a) on the date delivered, if delivered personally, (b) one (1)
Business Day after being sent by a nationally recognized overnight courier
guaranteeing overnight delivery, and (c) on the date delivered, if delivered by
email. Each of the parties hereto will be entitled to specify a different
address by delivering notice as aforesaid to each of the other parties hereto.

9.7 APPLICABLE LAW; JURISDICTION OF DISPUTES.

(a) THIS AGREEMENT AND EACH OTHER DOCUMENT EXECUTED IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED HEREBY, AND THE CONSUMMATION THEREOF, AND ANY ACTION,
SUIT, DISPUTE, CONTROVERSY OR CLAIM ARISING OUT OF THIS AGREEMENT AND EACH OTHER
DOCUMENT EXECUTED IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY, AND
THE CONSUMMATION THEREOF, OR THE VALIDITY, INTERPRETATION, BREACH OR TERMINATION
OF THIS AGREEMENT AND EACH OTHER DOCUMENT EXECUTED IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED HEREBY, AND THE CONSUMMATION THEREOF, SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAW OF THE STATE OF
DELAWARE REGARDLESS OF THE LAW THAT MIGHT OTHERWISE GOVERN UNDER APPLICABLE
PRINCIPLES OF CONFLICTS OF LAW THEREOF.

(b) EACH OF PARENT AND THE SELLER UNITHOLDERS IRREVOCABLY CONSENTS TO THE
EXCLUSIVE JURISDICTION AND VENUE OF THE CHOSEN COURTS IN CONNECTION WITH ANY
MATTER BASED UPON OR ARISING OUT OF THIS AGREEMENT AND EACH OTHER DOCUMENT
EXECUTED IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY, AND THE
CONSUMMATION THEREOF, AGREES THAT PROCESS MAY BE SERVED UPON THEM IN ANY MANNER
AUTHORIZED BY THE LAWS OF THE STATE OF DELAWARE FOR SUCH PERSONS AND WAIVES AND
COVENANTS NOT TO ASSERT OR PLEAD ANY OBJECTION WHICH THEY MIGHT OTHERWISE HAVE
TO SUCH MANNER OF SERVICE OF PROCESS. EACH OF PARENT AND THE SELLER UNITHOLDERS
SHALL NOT ASSERT AS A DEFENSE IN ANY LEGAL DISPUTE, THAT (A) SUCH PERSON IS NOT
PERSONALLY SUBJECT TO THE JURISDICTION OF THE CHOSEN COURTS FOR ANY REASON,
(B) SUCH LEGAL PROCEEDING MAY NOT BE BROUGHT OR IS NOT MAINTAINABLE IN THE
CHOSEN COURTS, (C) SUCH PERSON’S PROPERTY IS EXEMPT OR IMMUNE FROM EXECUTION,
(D) SUCH LEGAL PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM OR (E) THE VENUE
OF SUCH LEGAL PROCEEDING IS IMPROPER. EACH OF PARENT AND THE SELLER UNITHOLDERS
HEREBY AGREES NOT TO COMMENCE OR PROSECUTE ANY SUCH ACTION, CLAIM, CAUSE OF
ACTION OR SUIT OTHER THAN BEFORE THE CHOSEN COURTS, NOR TO MAKE ANY MOTION OR
TAKE

 

7



--------------------------------------------------------------------------------

ANY OTHER ACTION SEEKING OR INTENDING TO CAUSE THE TRANSFER OR REMOVAL OF ANY
SUCH ACTION, CLAIM, CAUSE OF ACTION OR SUIT TO ANY COURT OTHER THAN THE CHOSEN
COURTS, WHETHER ON THE GROUNDS OF INCONVENIENT FORUM OR OTHERWISE. EACH OF
PARENT AND THE SELLER UNITHOLDERS HEREBY CONSENTS TO SERVICE OF PROCESS IN ANY
SUCH PROCEEDING IN ANY MANNER PERMITTED BY DELAWARE LAW, AND FURTHER CONSENTS TO
SERVICE OF PROCESS BY NATIONALLY RECOGNIZED OVERNIGHT COURIER SERVICE
GUARANTEEING OVERNIGHT DELIVERY, OR BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, AT ITS ADDRESS SPECIFIED PURSUANT TO SECTION 10.6.
NOTWITHSTANDING THE FOREGOING IN THIS SECTION 10.7, EACH OF PARENT AND THE
SELLER UNITHOLDERS MAY COMMENCE ANY ACTION, CLAIM, CAUSE OF ACTION OR SUIT IN A
COURT OTHER THAN THE CHOSEN COURTS SOLELY FOR THE PURPOSE OF ENFORCING AN ORDER
OR JUDGMENT ISSUED BY THE CHOSEN COURTS.

9.8 WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH
CANNOT BE WAIVED, EACH OF PARENT AND THE SELLER UNITHOLDERS IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT TO TRIAL BY JURY ON ANY CLAIMS OR COUNTERCLAIMS
ASSERTED IN ANY LEGAL DISPUTE RELATING TO THIS AGREEMENT AND EACH OTHER DOCUMENT
EXECUTED IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY, AND FOR ANY
COUNTERCLAIM RELATING THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING. IF THE SUBJECT MATTER OF ANY SUCH LEGAL DISPUTE IS ONE IN WHICH THE
WAIVER OF JURY TRIAL IS PROHIBITED, NEITHER PARENT NOR THE SELLER UNITHOLDERS
SHALL ASSERT IN SUCH LEGAL DISPUTE A NONCOMPULSORY COUNTERCLAIM ARISING OUT OF
OR RELATING TO THIS AGREEMENT. FURTHERMORE, NEITHER PARENT NOR THE SELLER
UNITHOLDERS SHALL SEEK TO CONSOLIDATE ANY SUCH LEGAL DISPUTE WITH A SEPARATE
ACTION OR OTHER LEGAL PROCEEDING IN WHICH A JURY TRIAL CANNOT BE WAIVED.

9.9 Entire Agreement; No Third-Party Beneficiaries. This Agreement constitutes
the entire agreement among the parties hereto with respect to the subject matter
hereof and supersedes all prior agreements and understandings, both written and
oral, among the parties hereto with respect to the subject matter hereof, and is
not intended to confer upon any other Person other than the parties hereto any
rights or remedies. This Agreement is not intended to and shall not be construed
to give any third-party any interest or rights (including, without limitation,
any third-party beneficiary rights) with respect to or in connection with any
agreement or provision contained herein or contemplated hereby.

9.10 Counterparts. This Agreement and each other document executed in connection
with the transactions contemplated hereby, and the consummation thereof, may be
executed in one or more counterparts, all of which shall be considered one and
the same document and shall become effective when one or more counterparts have
been signed by each of the parties hereto and delivered to the other parties
hereto, it being understood that all parties hereto need not sign the same
counterpart.

 

8



--------------------------------------------------------------------------------

9.11 Effect of Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

9.12 Legal Representation. Each of the parties hereto agrees that it has been
represented by independent counsel of its choice during the negotiation and
execution of this Agreement and each party hereto and its counsel cooperated in
the drafting and preparation of this Agreement and the documents referred to
herein and, therefore, waive the application of any Law, regulation, holding or
rule of construction providing that ambiguities in an agreement or other
document will be construed against the party hereto drafting such agreement or
document.

9.13 Expenses. Except as otherwise set forth in this Agreement and the Merger
Agreement, all fees and expenses incurred in connection with this Agreement and
the transactions contemplated hereby shall be paid by the party hereto incurring
such expenses.

9.14 No Recourse. Notwithstanding anything to the contrary contained herein or
otherwise, but without limiting any provision in the Merger Agreement, this
Agreement may only be enforced against, and any claims or causes of action that
may be based upon, arise out of or relate to this Agreement, or the negotiation,
execution or performance of this Agreement or the transactions contemplated
hereby, may only be made against the entities and Persons that are expressly
identified as parties hereto to this Agreement in their capacities as such and
no former, current or future stockholders, unitholders, equity holders,
controlling persons, directors, officers, employees, general or limited
partners, members, managers, agents or affiliates of any party hereto, or any
former, current or future direct or indirect stockholder, unitholder, equity
holder, controlling person, director, officer, employee, general or limited
partner, member, manager, agent or affiliate of any of the foregoing (each, a
“Non-Recourse Party”) shall have any liability for any obligations or
liabilities of the parties hereto to this Agreement or for any claim (whether in
tort, contract or otherwise) based on, in respect of, or by reason of, the
transactions contemplated hereby or in respect of any oral representations made
or alleged to be made in connection herewith. Without limiting the rights of any
party hereto against the other parties hereto, in no event shall any party
hereto or any of its affiliates seek to enforce this Agreement against, make any
claims for breach of this Agreement against, or seek to recover monetary damages
from, any Non-Recourse Party.

9.15 Waiver. No failure or delay on the part of Parent to exercise any power,
right, privilege or remedy under this Agreement shall operate as a waiver of
such power, right, privilege or remedy; and no single or partial exercise of any
such power, right, privilege or remedy shall preclude any other or further
exercise thereof or of any other power, right, privilege or remedy. Parent shall
not be deemed to have waived any claim available to Parent arising out of this
Agreement, or any power, right, privilege or remedy under this Agreement, unless
the waiver of such claim, power, right, privilege or remedy is expressly set
forth in a written instrument duly executed and delivered on behalf of Parent;
and any such waiver shall not be applicable or have any effect except in the
specific instance in which it is given.

[Remainder of Page Intentionally Left Blank]

 

9



--------------------------------------------------------------------------------

In witness whereof, the parties hereto have caused this Agreement to be executed
as of the date first set forth above.

 

PARENT: FORTRESS VALUE ACQUISITION CORP. By:  

/s/ Andrew A. McKnight

  Name: Andrew A. McKnight   Title: Chief Executive Officer

 

 

[Signature Page to Target Support Agreement]



--------------------------------------------------------------------------------

SELLER UNITHOLDERS: JHL CAPITAL GROUP HOLDINGS TWO LLC By:  

/s/ James H. Litinsky

  Name: James H. Litinsky   Title: Authorized Signatory SARATOGA PARK LTD. By:  

/s/ Dan Gold

  Name: Dan Gold   Title: Director FOURTH AVENUE FF OPPORTUNITIES LP – SERIES E
By   its general partner, Fourth Avenue Capital Partners GP LLC By:  

/s/ Dan Gold

  Name: Dan Gold   Title: Managing Member

 

[Signature Page to Target Support Agreement]



--------------------------------------------------------------------------------

Schedule A

 

Seller Unitholder Name

  

Addresses for Notice

   Number of
MPMO Units  

JHL Capital Group Holdings Two LLC

  

900 N. Michigan Avenue, Suite 1340

Chicago, IL 60611

     720.00  

Saratoga Park Ltd.

  

c/o QVT Financial LP

444 Madison Avenue, 21st Floor

New York, NY 10022

     119.27  

Fourth Avenue FF Opportunities LP – Series E

  

c/o QVT Financial LP

444 Madison Avenue, 21st Floor

New York, NY 10022

     141.84  

Total

   N/A      981.11  